Citation Nr: 0114003	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  97-28 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel

INTRODUCTION

The veteran served on active military duty from April 1964 to 
April 1968, and died in September 1994.  The appellant is the 
veteran's widow.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from a rating 
decision dated in February 1997, from the Department of 
Veterans Affairs (hereinafter VA) Regional Office in Newark, 
New Jersey (hereinafter RO).


FINDINGS OF FACT

1.  The veteran died in September 1994, at the age of 50 
years.

2.  The death certificate reported the immediate cause of 
death was due to malignant melanoma.  An autopsy was not 
performed.

3.  At the time of the veteran's death, service connection 
was not in effect for any disorders.  

4.  Malignant melanoma was not shown in service or within one 
year after service discharge, and is not related thereto.

5.  It is not shown that the cause of the veteran's death, 
malignant melanoma, was caused by, or the result of, military 
service, to include exposure to Agent Orange.

6.  The appellant did not file a claim for entitlement to 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35.



CONCLUSIONS OF LAW

1.  Malignant melanoma was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  

2.  A disability incurred in or aggravated by service neither 
caused death nor did it contribute substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. §§ 3.310, 3.312 (2000).  

3.  A claim not having been submitted, the Board does not 
have jurisdiction to adjudicate a claim of entitlement to 
basic eligibility for Dependent's Educational Assistance 
under 38 U.S.C. Chapter 35.  38 U.S.C.A. § 7104 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has been informed of the evidence necessary to 
substantiate her claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist her in obtaining evidence necessary to substantiate 
her claim.  In this respect, the RO has made numerous 
attempts to develop the record and has obtained the veteran's 
service medical records and post-service treatment records.  
The veteran's claims file has been reviewed by a VA physician 
in connection with the appellant's claim.  Finally, the 
appellant has not identified any additional, relevant 
evidence that has not been requested or obtained.  It is 
noted that the supplemental statement of the case dated in 
November 2000 was returned to the RO as not deliverable as 
addressed, with no forwarding address provided.  The RO asked 
the appellant's representative if they had a current address 
for the appellant.  In March 2001, the appellant's 
representative indicated that there was no address for the 
appellant available.  "In the normal course of events, it is 
the burden of the [appellant] to keep the VA apprised of 
[her] whereabouts.  If [she] does not do so, there is no 
burden on the part of the VA to turn up heaven and earth to 
find [her]."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
Accordingly, the Board finds that the duty to assist has been 
fulfilled.  See generally, Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

A.  Cause of Death

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in the 
case of malignant melanoma, was manifest to a compensable 
degree within one year of service discharge.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In the absence of such evidence, the regulations require a 
showing that a service-connected disability caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.  However, in 
the instant case, service connection is not in effect for any 
disorder.

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).

In the case of a veteran who had active wartime service for 
ninety days or more and active service in Vietnam between 
January 9, 1962 and May 7, 1975, specified diseases resulting 
from exposure to an herbicide agent, including Agent Orange, 
that have become manifest to a degree of 10 percent or more 
in the manner prescribed by law will be considered to have 
been incurred in service, even absent a service record or 
other evidence to that effect, unless there is affirmative 
evidence to the contrary (including a showing of an 
intercurrent cause for the disease).  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309.  Exposure to an herbicide agent 
will only be presumed in the case of a veteran with an 
enumerated § 3.309 illness unless there is affirmative 
evidence that exposure did not occur.  38 C.F.R. 
§ 3.307(a)(6)(iii).  In other words, both service in Vietnam 
during the designated time and the establishment of one of 
the listed diseases is required to establish entitlement to 
the in-service presumption of exposure to an herbicide agent.  
Chase v. West, 13 Vet. App. 413 (2000).  In this case, the 
veteran's fatal disease, malignant melanoma, is not one of 
the specified diseases resulting from exposure to an 
herbicide agent.  38 C.F.R. § 3.309(e).  Accordingly, 
entitlement to the in-service presumption of exposure to 
Agent Orange is not warranted in this case. 

With the foregoing criteria in mind, the Board has reviewed 
the veteran's service medical records and all post service 
clinical records in light of the contentions of the 
appellant, and finds no relationship between the veteran's 
military service and his cause of death.

The veteran died in September 1994, at the age of 50 years.  
The death certificate reported the immediate cause of death 
was due to malignant melanoma.  An autopsy was not performed.  
Private medical records reveal that in June 1994, malignant 
melanoma metastatic to the right cervical nodes from a 
primary melanoma on the right side of the scalp was found.  
The veteran underwent surgery and radiation therapy prior to 
his death.

From a longitudinal review of the veteran's service medical 
records, the Board finds no objective clinical evidence which 
establishes the onset of the fatal disease process, malignant 
melanoma, during his active military service, or within one 
year after service discharge.  See 38 C.F.R. § 3.309(a).  
Indeed, malignant melanoma was not diagnosed until 1994.  

In a statement from the veteran's physician D. Blom, D.O., 
dated in October 1997, he stated that the veteran had been 
exposed to Agent Orange while in service, and died due to 
malignant melanoma.  However, an opinion as to the etiology 
of the veteran's malignant melanoma was not provided.  
Thereafter, in an October 1999 statement, Dr. Blom opined 
that

there does seem to be some causal 
relationship between Agent Orange 
exposure and increased incidence of 
melanoma.  Whether this is indeed the 
case in [the veteran's] particular 
instance, I cannot tell you for sure.  
From data taken when I initially saw him, 
he has no family history of malignancy 
including melanoma.  He had spent some 
time in the sun but had never had a burn 
that he was aware of, which is known to 
increase evidence of melanoma.  
Therefore, based on all the information I 
can put together, although one can never 
say 100 [percent], I would say that there 
was a significant chance that the Agent 
Orange played a role in development of 
his melanoma. 

Thereafter, a VA physician reviewed available literature and 
the claims file, to include Dr. Blom's opinion, in September 
2000.  The VA physician concluded that there was not enough 
literature to support an objective evidence that could 
establish a cause and effect relationship in patients exposed 
to Agent Orange, and increased incidents of malignant 
melanoma, or the increased mortality or morbidity related to 
that disease.  The physician further stated that

[i]t should be noted that malignant 
melanoma is a disease which (sic) an 
increasing rate of prevalence and 
increasing morbidity.  It cannot be 
concluded from mere coincidence of a 
patient's exposure to Agent Orange in 
Vietnam and the presence of malignant 
melanoma, that the two are cause and 
effect related.  

Although Dr. Blom stated that there was a "significant 
chance that Agent Orange played a role in development" of 
the veteran's melanoma, there is no evidence of record that 
the veteran was exposed to Agent Orange during active 
military service, to include his tour of duty in Vietnam.  As 
discussed above, exposure to Agent Orange in this case cannot 
be presumed.  

The veteran's service medical records are negative for any 
findings of the fatal disease process while in service; there 
is no showing of a malignant melanoma within the one year 
presumptive period; and there is no competent medical 
documentation correlating the veteran's fatal disease, 
malignant melanoma, to his military service.  Accordingly, 
service connection for the cause of the veteran's death is 
not warranted.

B.  Dependents' Educational Assistance

The appellant did not file a claim for eligibility for 
Dependents' Educational Assistance Benefits pursuant to 38 
U.S.C. Chapter 35; however, the RO denied the claim for such 
benefit in a February 1997 rating decision.  The appellant 
was informed of that decision that same month, but she did 
not address this issue in either her notice of disagreement 
or in her substantive appeal.  In the absence of a claim, a 
notice of disagreement, and a substantive appeal the Board 
does not have jurisdiction over this issue.  See 38 U.S.C.A. 
§ 7104 (West 1991).

Although the Board is dismissing this appeal on a ground 
different from the RO's denial, the appellant has not been 
prejudiced by the decision.  This is because she did not file 
a claim for Dependents' Educational Assistance.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  Additionally, in 
light of the Board's decision herein, to remand this claim to 
the RO for consideration of the jurisdictional issue would be 
pointless. 


ORDER

Service connection for the cause of the veteran's death is 
denied.  The claim of entitlement to basic eligibility for 
Dependents' Educational Assistance under 38 U.S.C. Chapter 35 
is dismissed for lack of jurisdiction. 



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

